FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2017 Commission File Number: 001-12440 Enel Américas S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enel Américas S.A. Securities Registration Record No. 175 Santiago, June 29, 2017 Ger. Gen. No. 14/2017 Mr. Carlos Pavez Tolosa Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile Ref. SIGNIFICANT EVENT Dear Sir: In accordance with articles 9 and 10, paragraph 2 under Securities Market Law No. 18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized I hereby inform you of the following significant event: the Board of Directors of Enel Américas S.A., in a session held on June 27, 2017, and in accordance with article 147 of the Chilean Companies Act Law 18,046, decided to introduce certain modifications to its Related-party transaction policy ( política de habitualidad ) and has approved a revised text of said policy as follows: 1.- Financial transactions with related parties and which under the name of a commercial current account and/or financial loans are entered into in order to optimise the cash management of the respective companies are considered habitual. 2.- Transactions of a financial nature or of financial intermediation that the Company normally carries out with related parties consisting of banking entities or subsidiaries of such banking entities, such as fixed or variable income financial investments, the purchase and sale of foreign currencies, financial derivatives, swaps, repurchase agreement (repo), term deposits, overdraft facilities, promissory note loans, letters of credit, performance bonds, stand-by letters of credit, forwards contracts, exchange rate hedge, options and futures, operations related to the Company’s current accounts or other habitual financial operations carried out by the Treasury Department of Enel Américas S.A. are considered habitual. 3.- Transactions with related parties related to IT services, infrastructure services, data centre, micro-informatics, software and hardware and in general data management. 4.- Transactions with related parties related to financial management, management services and other similar ones, consisting, among others, of accounting, financial reporting, fixed assets, purchase and sale ledgers, treasury and banks, taxation advisory services, insurance, procurement, controllership and internal audit. 5.- Shareholding or capital acquisition or sale transactions of the Company’ subsidiaries or affiliates or, in general, companies in which the Company has a direct or indirect participation held with related companies, in order to proceed to corporate or asset restructuring, and which do not exceed 5% of the company’s capital share in relation to which the transaction is taking place. Sincerely yours, Luca D'Agnese Chief Executive Officer Cc Fiscalía Nacional Económica (National Economic Affairs Investigation Bureau) Banco Central de Chile (Central Bank of Chile) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chilean Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago – Bondholders’ Representative Depósito Central de Valores ( Central Securities Depositary) Comisión Clasificadora de Riesgo (
